Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT dated as of November 21, 2012 (this
“Restatement Agreement”), to the Credit Agreement dated as of May 6, 2011 (the
“Existing Credit Agreement”), among TRIMBLE NAVIGATION LIMITED, a California
corporation (the “Company”), the SUBSIDIARY BORROWERS from time to time party
thereto, the LENDERS from time to time party thereto and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

WHEREAS, the Company has requested each Lender to (a) convert its existing
Multicurrency Tranche Revolving Loan Commitment and outstanding Multicurrency
Tranche Revolving Loans to a Multicurrency Tranche 2 Revolving Loan Commitment
and Multicurrency Tranche 2 Revolving Loans, (b) convert its existing US Tranche
Revolving Loan Commitment and outstanding US Tranche Revolving Loans to a US
Tranche 2 Revolving Loan Commitment and US Tranche 2 Revolving Loans and
(c) convert its existing Term Loans to Tranche 2 Term Loans, in each case as set
forth herein, and the Lenders whose names appear on Annex I-A and/or Annex I-C
hereto (collectively, the “Converting Lenders”) have so agreed as provided
herein;

WHEREAS, the Company has requested that the Existing Credit Agreement be amended
to provide for the conversions referred to above and for certain other
modifications to the terms of the Existing Credit Agreement, including, without
limitation, the incurrence of additional Tranche 2 Term Loans, and that, as so
amended, the Existing Credit Agreement be restated in the form of Exhibit A
hereto; and

NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, the Administrative Agent, the Issuing Banks, the
Swing Line Bank and the Lenders party hereto (constituting the Required Lenders)
hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Existing Credit Agreement or the Restated Credit
Agreement (as defined below), as the context may require.

SECTION 2. Amendment and Restatement. (a) Effective as of the Restatement
Effective Date, (i) the Existing Credit Agreement is hereby amended and restated
in the form of Exhibit A hereto (the Existing Credit Agreement, as so amended
and restated, being referred to as the “Restated Credit Agreement”), (ii) Annex
I to the Existing Credit Agreement is hereby amended and restated in the form of
Annex I attached to the Restated Credit Agreement, (iii) Exhibit A to the
Existing Credit Agreement is hereby amended and restated in the form of
Exhibit A attached to the Restated Credit Agreement, (iv) Exhibit B to the
Existing Credit Agreement is hereby amended and restated in the form of
Exhibit B attached to the Restated Credit Agreement, (v) Exhibit C to the
Existing Credit Agreement is hereby amended and restated in the form of
Exhibit C attached to the Restated Credit Agreement,



--------------------------------------------------------------------------------

(vi) Exhibit D to the Existing Credit Agreement is hereby deleted in its
entirety, (vii) Exhibit E to the Existing Credit Agreement is hereby amended and
restated in the form of Exhibit E attached to the Restated Credit Agreement and
(viii) Exhibit H to the Existing Credit Agreement is hereby deleted in its
entirety.

(b) Except as expressly set forth above and therein, all Schedules and Exhibits
to the Existing Credit Agreement will continue in their present forms as
Schedules and Exhibits to the Restated Credit Agreement.

SECTION 3. Existing Revolving Loan Commitments and Revolving Loans; Additional
Revolving Loan Commitments; Pro Rata Participation in Letters of Credit. The
Company and each Converting Lender agrees that, on the Restatement Effective
Date:

(a) the amount of the Multicurrency Tranche Revolving Loan Commitment of each
Converting Lender set forth opposite its name under the heading “Converted
Multicurrency Commitment Amount” in Annex I-A hereto (the “Converted
Multicurrency Commitment Amount”) shall be converted into and become a
Multicurrency Tranche 2 Revolving Loan Commitment of such Converting Lender, and
a portion corresponding to such Converting Lender’s Converted Multicurrency
Commitment Amount of each Multicurrency Tranche Revolving Loan made by such
Converting Lender as part of a borrowing outstanding on the Restatement
Effective Date under the Existing Credit Agreement, if any, shall be converted
into and become a Multicurrency Tranche 2 Revolving Loan of such Converting
Lender, in each case under the Restated Credit Agreement;

(b) the amount of the US Tranche Revolving Loan Commitment of each Converting
Lender set forth opposite its name under the heading “Converted US Commitment
Amount” in Annex I-A hereto (the “Converted US Commitment Amount”) shall be
converted into and become a US Tranche 2 Revolving Loan Commitment of such
Converting Lender, and a portion corresponding to such Converting Lender’s
Converted US Commitment Amount of each US Tranche Revolving Loan made by such
Converting Lender as part of a borrowing outstanding on the Restatement
Effective Date under the Existing Credit Agreement, if any, shall be converted
into and become a US Tranche 2 Revolving Loan of such Converting Lender, in each
case under the Restated Credit Agreement; and

(c) all Revolving Loan Commitments and Revolving Loans outstanding under the
Existing Credit Agreement that remain after giving effect to the conversions
provided for in paragraphs (a) and (b) of this Section and that are not
Multicurrency Tranche 2 Revolving Loan Commitments or related Multicurrency
Tranche 2 Revolving Loans, or US Tranche 2 Revolving Loan Commitments or related
US Tranche 2 Revolving Loans, shall constitute Multicurrency Tranche 1 Revolving
Loan Commitments and related Multicurrency Tranche 1 Revolving Loans or US
Tranche 1 Revolving Loan Commitments and related US Tranche 1

 

2



--------------------------------------------------------------------------------

Revolving Loans, as applicable, under the Restated Credit Agreement. On the
Restatement Effective Date, immediately after this Restatement Agreement shall
have become effective and the conversions provided for in paragraphs (a) and
(b) of this Section shall have occurred, the Company shall terminate in whole
all outstanding Multicurrency Tranche 1 Revolving Loan Commitments and
US Tranche 1 Revolving Loan Commitments (and the Lenders party hereto hereby
waive compliance by the Company with the minimum notice period requirements set
forth in Section 2.06 of the Restated Credit Agreement with respect to the
termination of such Commitments).

(d) Each Lender listed in Annex I-B hereto (each, an “Additional Multicurrency
Tranche 2 Revolving Lender” or an “Additional US Tranche 2 Revolving Lender”, as
applicable) hereby agrees, severally and not jointly, on the terms and
conditions set forth in this Restatement Agreement and the Restated Credit
Agreement, to provide additional Multicurrency Tranche 2 Revolving Loan
Commitments or US Tranche 2 Revolving Loan Commitments, as applicable, to the
Company on the Restatement Effective Date in the amount set forth opposite such
Lender’s name under the heading “Additional Multicurrency Tranche 2 Revolving
Loan Commitments” or “Additional US Tranche 2 Revolving Loan Commitments”, as
applicable, in Annex I-B hereto. The terms and conditions of the additional
Multicurrency Tranche 2 Revolving Loan Commitments and the additional US
Tranche 2 Revolving Loan Commitments established pursuant to this paragraph (d),
and the Loans and other extensions of credit to be made thereunder, shall be
identical to those of the Multicurrency Tranche 2 Revolving Loan Commitments and
the US Tranche 2 Revolving Loan Commitments, respectively, established pursuant
to paragraphs (a) and (b) of this Section, and the Loans and other extensions of
credit made thereunder, and shall be treated as a single Class with such
Multicurrency Tranche 2 Revolving Loan Commitments and Loans or such US Tranche
2 Revolving Loan Commitments and Loans, as applicable. Upon the occurrence of
the Restatement Effective Date, (i) each Additional Multicurrency Tranche 2
Revolving Lender and each Additional US Tranche 2 Revolving Lender shall be
deemed to be a “Lender” (and a Lender in respect of Commitments and Loans of the
applicable Class) under the Restated Credit Agreement and the other Loan
Documents, and henceforth shall be entitled to all the rights of, and benefits
accruing to, Lenders (or Lenders in respect of Commitments and Loans of the
applicable Class) under the Restated Credit Agreement and the other Loan
Documents and (ii) (A) such additional Multicurrency Tranche 2 Revolving Loan
Commitments or additional US Tranche 2 Revolving Loan Commitments, as
applicable, shall constitute (or, in the event such Additional Multicurrency
Tranche 2 Revolving Lender or Additional US Tranche 2 Revolving Lender already
has a Revolving Loan Commitment of the applicable Class, shall increase) the
Revolving Loan Commitment of the applicable Class of such Lender and (B) the
Aggregate Revolving Loan Commitment of the applicable Class shall be increased
by the amount of such additional Multicurrency Tranche 2 Revolving Loan
Commitments or additional US Tranche 2 Revolving Loan Commitments, as
applicable, in each case, subject to further increase or reduction from time to
time

 

3



--------------------------------------------------------------------------------

as provided in the Restated Credit Agreement. For the avoidance of doubt, upon
the effectiveness of the additional Multicurrency Tranche 2 Revolving Loan
Commitments and additional US Tranche 2 Revolving Loan Commitments, the
applicable Pro Rata Shares (determined for each applicable Class) of all the
Lenders shall automatically be adjusted to give effect thereto.

(e) On the Restatement Effective Date, after giving effect to the conversions
provided for in paragraph (a) of this Section and the increase in the
Multicurrency Tranche 2 Revolving Loan Commitments provided for in paragraph
(d) of this Section, each applicable Multicurrency Tranche 2 Revolving Lender
(such Lender, an “Adjusting Lender”), shall assign to the other Multicurrency
Tranche 2 Revolving Lenders, and each other Multicurrency Tranche 2 Revolving
Lender shall purchase from each such Adjusting Lender, participations in Letters
of Credit outstanding on the Restatement Effective Date as shall be necessary in
order that, after giving effect to all such assignments and purchases,
participations in Letters of Credit outstanding on the Restatement Effective
Date will be held by all the Lenders with Multicurrency Tranche 2 Revolving Loan
Commitments (including such Adjusting Lenders) ratably in accordance with their
applicable Pro Rata Shares (determined for such Class).

SECTION 4. Existing Term Loans. The Company and each Converting Lender agrees
that, on the Restatement Effective Date:

(a) the amount of the Term Loan of such Converting Lender set forth opposite its
name under the heading “Converted Term Loan Amount” in Annex I-C hereto (the
“Converted Term Loan Amount” and, together with the Converted Multicurrency
Commitment Amount and the Converted US Commitment Amount of such Lender, the
“Converted Amount”) shall be converted into and become a Tranche 2 Term Loan of
such Converting Lender under the Restated Credit Agreement; and

(b) all Term Loans outstanding under the Existing Credit Agreement that remain
after giving effect to the conversions provided for in paragraph (a) of this
Section and that are not Tranche 2 Term Loans shall constitute Tranche 1 Term
Loans under the Restated Credit Agreement. On the Restatement Effective Date,
immediately after this Restatement Agreement shall have become effective and the
conversions provided for in paragraph (a) of this Section shall have occurred,
the Company shall prepay in full all outstanding Tranche 1 Term Loans, together
with all accrued interest and other amounts owed thereon (and the Lenders party
hereto hereby consent to such prepayment, waive any requirement of the Company
pursuant to Section 2.05(a) of the Restated Credit Agreement to simultaneously
and ratably prepay any Tranche 2 Term Loans and waive compliance by the Company
with the minimum notice period requirements set forth in Section 2.05(a) of the
Restated Credit Agreement with respect to the prepayment of the Tranche 1 Term
Loans).

 

4



--------------------------------------------------------------------------------

SECTION 5. Additional Tranche 2 Term Loans. Each Lender listed in Annex I-D
hereto (each, an “Additional Tranche 2 Term Lender”) hereby agrees, severally
and not jointly, on the terms and conditions set forth in this Restatement
Agreement and the Restated Credit Agreement, to make an additional Tranche 2
Term Loan in Dollars to the Company on the Restatement Effective Date in a
principal amount equal to the amount set forth opposite such Lender’s name under
the heading “Additional Tranche 2 Term Loans” in Annex I-D hereto. Each such
Lender shall make available its Tranche 2 Term Loan to be funded pursuant to
this Section not later than 12:00 noon (New York time) on the Restatement
Effective Date by wire transfer of immediately available funds in Dollars to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will promptly make
the funds so received from the Lenders available to the Company at the
Administrative Agent’s office in New York, New York and shall disburse such
proceeds in accordance with the Company’s disbursement instructions set forth in
the applicable Borrowing/Conversion/Continuation Notice. A Lender’s obligation
to make a Tranche 2 Term Loan pursuant to this Section shall not be affected by
any other Lender’s failure to make any Tranche 2 Term Loan.

SECTION 6. Representations and Warranties. The Company hereby represents and
warrants to each other party hereto that:

(a) this Restatement Agreement (i) has been duly authorized by all proper
proceedings of the Company, (ii) has been duly executed and delivered by the
Company and (iii) constitutes a legal, valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law);

(b) the representations and warranties of the Company set forth in the Restated
Credit Agreement are true and correct in all material respects on and as of the
date hereof and on and as of the Restatement Effective Date (in each case,
unless any such representation or warranty is made as of a specific date, in
which case such representation or warranty shall have been true and correct in
all material respects as of such date); and

(c) no Default or Unmatured Default under the Existing Credit Agreement or the
Restated Credit Agreement has occurred and is continuing.

SECTION 7. Effectiveness of Restatement Agreement. The amendments to and
restatement of the Existing Credit Agreement provided for herein shall become
effective on the first date (the “Restatement Effective Date”) on which each of
the following conditions shall be satisfied:

(a) the Administrative Agent (or its counsel) shall have received from (i) the
Company, (ii) each Converting Lender, (iii) each Additional Multicurrency
Tranche 2 Revolving Lender, (iv) each Additional US Tranche 2 Revolving Lender,
(v)

 

5



--------------------------------------------------------------------------------

each Additional Tranche 2 Term Lender and (vi) Lenders constituting the Required
Lenders, either (A) counterparts of this Restatement Agreement signed on behalf
of such parties or (B) written evidence satisfactory to the Administrative Agent
(which may include facsimile or other electronic transmissions of signed
signature pages) that such parties have signed counterparts of this Restatement
Agreement;

(b) the Company and each Guarantor shall have executed and delivered to the
Administrative Agent an agreement reaffirming the Subordination Agreement and,
in the case of each Guarantor, its guarantee under the Subsidiary Guarantee
Agreement of the Obligations, in the form of Exhibit B hereto (the
“Reaffirmation Agreement”);

(c) the Company shall have executed and delivered to the Administrative Agent
the Disclosure Letter dated the Restatement Effective Date;

(d) the Company shall have provided a written notice of prepayment (which may be
conditioned upon the occurrence of the Restatement Effective Date and in respect
of which the Lenders hereby waive any requirement of prior notice) with respect
to all Revolving Loans outstanding under the Existing Credit Agreement, shall
have prepaid all such outstanding Revolving Loans and shall have executed and
delivered to the Administrative Agent, a Borrowing/Conversion/Continuation
Notice in respect of the Tranche 2 Term Loans and any Multicurrency Tranche 2
Revolving Loans and US Tranche 2 Revolving Loans, not later than 11:00 a.m. (New
York time) (a) in the case of an ABR Advance, one Business Day before the
Restatement Effective Date and (b) in the case of a Eurocurrency Rate Advance,
three Business Days before the Restatement Effective Date;

(e) the Company shall have provided a written notice pursuant to Section 2.06 of
the Restated Credit Agreement, pursuant to which, immediately following the
effectiveness of this Restatement Agreement and the conversions provided for in
paragraphs (a) and (b) of Section 3 hereof, all of the Multicurrency Tranche 1
Revolving Loan Commitments and US Tranche 1 Revolving Loan Commitments under the
Restated Credit Agreement shall be terminated and a written notice pursuant to
Section 2.05(a) of the Credit Agreement, pursuant to which, immediately
following the effectiveness of this Restatement Agreement and the conversions
provided for in Section 4 hereof, all outstanding Tranche 1 Term Loans shall be
prepaid in full, together with all accrued interest and other amounts owed
thereon;

(f) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably have requested
relating to the organization, existence and good standing of each Loan Party,
the authorization of the transactions contemplated hereby and any other legal
matters relating to the Loan Parties, the Loan Documents or the transactions
contemplated hereby, all in form and substance reasonably satisfactory to the
Administrative Agent;

(g) the representations and warranties of the Company set forth in Section 6
hereof shall be true and correct on and as of the Restatement Effective Date (in
each case, unless any such representation or warranty is made as of a specific
date, in

 

6



--------------------------------------------------------------------------------

which case such representation or warranty shall have been true and correct in
all material respects as of such date), and the Administrative Agent shall have
received a certificate, dated the Restatement Effective Date and signed by the
chief financial officer of the Company, in form and substance reasonably
satisfactory to the Administrative Agent, confirming the accuracy thereof;

(h) the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of Wilson Sonsini Goodrich & Rosati, P.C., in form and substance
reasonably satisfactory to the Administrative Agent; and

(i) the Administrative Agent shall have received from the Company the Amendment
Fee (as defined below) and the upfront fees separately agreed to be paid by the
Company for the account of each applicable Lender and all amounts due and
payable to the Administrative Agent on or prior to the Restatement Effective
Date pursuant to the Loan Documents, including, to the extent invoiced,
reimbursement of all reasonable costs and out-of-pocket expenses (including
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent) required to be reimbursed or paid by the Company hereunder
or under any other Loan Document; and the Administrative Agent, the Arrangers
and their respective affiliates shall have received from the Company all fees,
and, to the extent invoiced, reasonable costs and out-of-pocket expenses and
other amounts separately agreed to be paid by the Company in connection with
this Restatement Agreement and the transactions contemplated hereby.

SECTION 8. Amendment Fee. The Company agrees to pay to the Administrative Agent,
for the account of each Lender that delivers to the Administrative Agent (or its
counsel) an executed counterpart hereof (or a facsimile transmission of a signed
signature page of this Restatement Agreement) on or prior to 5:00 p.m. (New York
time) on November 19, 2012, an amendment fee (the “Amendment Fee”) in an amount
equal to 0.125% of such Lender’s Converted Amount (determined prior to giving
effect to any assignments to such Lender of Term Loans, Multicurrency Tranche
Revolving Loan Commitments or US Tranche Revolving Loan Commitments of
non-Converting Lenders on the Restatement Effective Date).

SECTION 9. Effect of Restatement Agreement. Except as expressly set forth
herein, this Restatement Agreement shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of
the Lenders, the Administrative Agent, any Issuing Bank, the Swing Line Bank or
the Lenders under the Existing Credit Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Loan Document, all of which, as amended,
supplemented or otherwise modified hereby, are ratified and affirmed in all
respects and shall continue in full force and effect. Nothing herein shall be
deemed to entitle any Loan Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement, the Restated
Credit Agreement or any other Loan Document in similar or different
circumstances. This Restatement

 

7



--------------------------------------------------------------------------------

Agreement shall constitute a Loan Document. On and after the Restatement
Effective Date, any reference to the Existing Credit Agreement in any Loan
Document shall mean the Restated Credit Agreement.

SECTION 10. Expenses. The Company agrees to reimburse the Administrative Agent
for its reasonable costs and out-of-pocket expenses in connection with this
Restatement Agreement, including the reasonable fees, disbursements and other
charges of Cravath, Swaine & Moore LLP.

SECTION 11. Counterparts. This Restatement Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Restatement Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Restatement Agreement.

SECTION 12. Governing Law; Consent to Jurisdiction and Service of Process.
(a) GOVERNING LAW. THIS RESTATEMENT AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW, BUT EXCLUDING TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, ALL OTHER CONFLICT OF LAWS PRINCIPLES AND CHOICE OF
LAW RULES OF THE STATE OF NEW YORK.

(b) EXCLUSIVE JURISDICTION. THE COMPANY AGREES THAT ALL DISPUTES WITH THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK, THE SWING LINE BANK AND ANY LENDER
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS RESTATEMENT AGREEMENT WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY APPLICABLE STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH OF THE PARTIES HERETO
WAIVES IN ALL DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (B) ANY OBJECTION
THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE. NOTHING
IN THIS RESTATEMENT AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT, ANY ISSUING BANK, THE SWING LINE BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS RESTATEMENT AGREEMENT AGAINST
THE COMPANY OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) VENUE. THE COMPANY IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE

 

8



--------------------------------------------------------------------------------

LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS) WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH
RESPECT TO THIS RESTATEMENT AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH IN ANY JURISDICTION SET
FORTH ABOVE.

(d) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
RESTATEMENT AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS RESTATEMENT AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) SERVICE OF PROCESS. EACH PARTY TO THIS RESTATEMENT AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 15.01 OF THE RESTATED CREDIT AGREEMENT. NOTHING IN THIS RESTATEMENT
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS RESTATEMENT AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(f) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS RESTATEMENT AGREEMENT AND, SPECIFICALLY, THE
PROVISIONS OF THIS SECTION 12, WITH ITS COUNSEL.

SECTION 13. Headings. Section headings used herein are for convenience of
reference only, are not part of this Restatement Agreement and shall not affect
the construction of, or be taken into consideration in interpreting, this
Restatement Agreement.

SECTION 14. Execution. Execution and delivery of this Restatement Agreement
constitutes execution and delivery of the Restated Credit Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Restatement Agreement to
be duly executed by their authorized officers as of the date first above
written.

 

TRIMBLE NAVIGATION LIMITED,   By:  

 

    Name:     Title:

[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as an Issuing Bank, the Swing Line
Bank and the Administrative Agent,   By:  

 

    Name:     Title:

 

[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]



--------------------------------------------------------------------------------

Name of Lender    

 

  By:  

 

    Name:     Title: For any Lender requiring a second signature block:   By:  

 

    Name:     Title:

 

[SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT]